In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00126-CR
     ___________________________

   WILLIAM PAUL DODD, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1522625D


   Before Gabriel, Kerr, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

       Appellant William Paul Dodd pleaded guilty, without a plea-bargain agreement,

to the offense of robbery. See Tex. Penal Code Ann. § 29.02. The trial court accepted

Dodd’s plea and ordered the preparation of a presentence-investigation report (PSI).

After reviewing the PSI and hearing evidence during the sentencing hearing, the trial

court found Dodd guilty of robbery and sentenced him to ten years’ confinement. In

his sole issue, Dodd argues that his ten-year sentence is grossly disproportionate.

       Dodd did not object to his sentence when the trial court imposed it and did not

raise the complaint in a motion for new trial or other post-trial motion. This type of

claim must be raised at the trial court level to preserve it for appellate review. See

Banister v. State, 551 S.W.3d 768, 769 (Tex. App.—Fort Worth 2017, no pet.); Pollock v.

State, 405 S.W.3d 396, 405–06 (Tex. App.—Fort Worth 2013, no pet.); Kim v. State,

283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d); cf. Burt v. State, 396
S.W.3d 574, 577 (Tex. Crim. App. 2013) (“A sentencing issue may be preserved by

objecting at the punishment hearing[] or when the sentence is pronounced.”).

Because Dodd forfeited his complaint by not objecting to his sentence in the trial

court, we overrule his sole issue.1


       1
        Even if we were to reach the merits of Dodd’s disproportionate-sentence
complaint, his punishment is within the statutory limits for the offense. See Tex.
Penal Code Ann. § 12.33 (providing that a second-degree felony is punishable by two
to twenty years in prison and by a fine of up to $10,000), § 29.02(b) (providing that
robbery is a second-degree felony). Punishment that is imposed within the statutory
limits and based upon the sentencer’s informed normative judgment is generally not

                                           2
      Having overruled Dodd’s sole issue, we affirm the trial court’s judgment.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 31, 2019




subject to challenge for excessiveness except in “exceedingly rare” situations. Kim,
283 S.W.3d at 475–76 (quoting Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex. Crim.
App. 2006)).

                                          3